     Case 2:17-md-02785-DDC-TJJ Document 1742 Filed 07/26/19 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


 IN RE: EpiPen (Epinephrine Injection,                CASE NO.: 2:17-MD-02785-DDC-TJJ
 USP) Marketing, Sales Practices and
 Antitrust Litigation
                                                      Hon. Daniel D. Crabtree

                                                      Hon. Teresa J. James


    CLASS PLAINTIFFS’ MOTION FOR AN EXPEDITED BRIEFING SCHEDULE
      ON MOTION TO EXTEND THE REMAINING DEADLINES BY 90 DAYS

       Class Plaintiffs respectfully ask the Court to set an expedited briefing schedule for the

Motion To Extend the Remaining Deadlines by 90 Days. Doc. 1740. An expedited briefing

schedule is warranted because the matter affects Class Plaintiffs’ merits expert disclosures

deadline, currently scheduled for August 16, 2019. Class Plaintiffs propose a July 31, 2019

deadline for any responses to the Motion to Extend and an August 2, 2019 deadline for Class

Plaintiffs’ reply brief. Class Plaintiffs also respectfully request a telephonic hearing with the Court

regarding the Motion to Extend on August 5 or 6, 2019 after briefing is completed.


                                                         Respectfully submitted,

                                                By:      /s/ Warren T. Burns
                                                        Warren T. Burns
                                                        BURNS CHAREST LLP
                                                        900 Jackson, Suite 500
                                                        Dallas, TX 75202
                                                        Tel: (469) 904-4550
                                                        Fax: (469) 444-5002
                                                        wburns@burnscharest.com

                                                        Rex A. Sharp KS #12350
                                                        REX A. SHARP, PA
                                                        5301 W. 75th Street Prairie Village, KS
                                                        66208 Tel: (913) 901-0505
                                                        Fax: (913) 901-0419
Case 2:17-md-02785-DDC-TJJ Document 1742 Filed 07/26/19 Page 2 of 3




                                     Email: rsharp@midwest-law.com

                                     Paul J. Geller
                                     ROBBINS GELLER RUDMAN & DOWD
                                     120 East Palmetto Park Road, Suite 500
                                     Boca Raton, FL 33432
                                     Tel: (561) 750-3000
                                     Fax: (561) 750-3364
                                     Email: pgeller@rgrdlaw.com

                                     Lynn Lincoln Sarko
                                     KELLER ROHRBACK L.L.P.
                                     1201 3rd Ave. - Ste. 3200
                                     Seattle, WA 98101
                                     Tel: (206) 623-1900
                                     Fax: (206) 623-3384
                                     Email: lsarko@kellerrohrback.com

                                     Liaison Counsel

                                     Ryan C. Hudson KS #22986
                                     REX A. SHARP, PA
                                     5301 W. 75th Street Prairie Village, KS
                                     66208 Tel: (913) 901-0505
                                     Fax: (913) 901-0419
                                     rhudson@midwest-law.com

                                     Plaintiffs’ Steering Committee

                                     Elizabeth C. Pritzker (Chair)
                                     PRITZKER LEVINE LLP
                                     180 Grand Avenue, Suite 1390
                                     Oakland, CA 94612
                                     Tel: (415)692-0772
                                     Fax: (415)366-6110
                                     Email: ecp@pritzkerlevine.com

                                     Sharon S. Almonrode
                                     THE MILLER LAW FIRM, P.C.
                                     950 West University Drive Suite 300
                                     Rochester, MI 48307
                                     Tel: (248) 841-2200
                                     Fax: (248) 652-2852
                                     Email: ssa@millerlawpc.com

                                     W. Mark Lanier

                                 2
     Case 2:17-md-02785-DDC-TJJ Document 1742 Filed 07/26/19 Page 3 of 3




                                                       THE LANIER LAW FIRM, P.C.
                                                       6810 FM 1960 West
                                                       Houston, TX 77069
                                                       Tel: (713) 659-5200
                                                       Fax: (713) 659-2204
                                                       Email: wml@lanierlawfirm.com

                                                       Damien Marshall
                                                       BOIES SCHILLER FLEXNER LLP
                                                       575 Lexington Avenue
                                                       New York, New York 10022
                                                       Tel: (212) 446-2350
                                                       Fax: (212) 446-2350
                                                       Email: dmarshall@bsfllp.com

                                                       Rosemary Rivas
                                                       LEVI & KORSINKSY, LLP
                                                       44 Montgomery Street, Suite 650
                                                       San Francisco, CA 94104
                                                       Tel: (415) 291-2420
                                                       Fax: (415) 484-1294

                                                       Counsel for Class Plaintiffs




                                 CERTIFICATE OF SERVICE

       On this 26th day of July, 2019, the foregoing document was electronically filed with the

Clerk of the Court using the CM/ECF system, which provides a notice of such filing on each

attorney registered for ECF notification to the counsel of record in this case.



                                                        /s/ Warren T. Burns
                                                        Warren T. Burns




                                                 3
